Title: From George Washington to William Denning, 2 November 1780
From: Washington, George
To: Denning, William


                        
                            Sir
                            Head Quarters Prekaness 2d Novemr 1780
                        
                        I was a few days ago favored with yours of the 24th ulto. I have not the least doubt but there is too general
                            an inattention to the care of Stores at most of our Magazines and distant posts, but it is much to be regretted that the
                            Deputies residing at those places have so many plausible pretences for throwing the ill condition of what are found in
                            their possession, upon those from whom they receive them. In the Article of Flour, particularly, which is most subject to
                            waste, the fault in a great measure originates with the Miller, who is shamefully careless of the make and security of the
                            Casks. The notice however which you have taken of what came under your own inspection, will I hope be attended with good
                            effects, as it will put the head of the department upon making inquiry into the apparent causes of neglect, when you saw
                            the provision, and giving directions for more care in future.
                        Colo. Stewart has always appeared to me to be active and diligent in the prosecution of his business, but it
                            is probable that there may be want of conduct in some of his deputies. I can myself, in some measure, account for the
                            condition of the Stores at Hackets and Pitts town when you saw them. They had just then been removed in the greatest hurry from
                            Morris Town to avoid the destruction with which they were threatened by the move of the Enemy into Jersey. What the
                            Deputy told you of the impossibility of procuring Guards to secure and assist in storing the provision was absolutely
                            true. Our strength has scarcely ever allowed of making the necessary detachments for the safety of our Magazines, but just
                            at the time to which you refer our whole collected force in Jersey did not amount to one half of that of the Enemy.
                        I shall take occasion to mention this substance of your information to Colo. Stewart, and shall desire him to
                            have matters put under better regulations in future. I shall at the same time let him know, that what you have done is not
                            with an intent of criminating him, but from what you very properly conceive to be the duty of every good Citizen—to
                            represent to the proper authority what he sees amiss in public affairs. I am with great Respect Sir Your most obt Servt
                        
                            Go: Washington
                        
                    